Title: From Thomas Jefferson to William Short, 28 February 1789
From: Jefferson, Thomas
To: Short, William



Dear Sir
Paris Feb. 28. 1789.

I wrote you last on the 9th. instant. Yours of the 11th. came to hand yesterday evening. Some of it’s enquiries will have been already answered to you. We have now information from America down to the middle of January. Things were going on so well that our letters afford nothing interesting scarcely. The opposition to the new constitution grows feebler. Every where the elections are federal. In N. York they had not yet been able to agree in the choice of Senators, nor even in the manner of chusing. The new government begins on Wednesday next. It’s friends consent to some changes, and particularly to the annexation of a declaration of rights. This will probably be proposed by Congress to the several assemblies, and thus a new convention be avoided. The Virginia assembly met Octob. 21. They chose for their Speaker Thomas Matthews. (Who is this?) They are furiously antifederal. They have passed a bill rendering every person holding any federal office, incapable of holding at the same time any state office. This is a declaration of war against the new constitution. Mr. Adams is generally expected to be the Vice president. Hancock is his only competitor. Others are sometimes talked of, but not with their own consent. I see in a Virginia paper of last summer that George Nicholas advertised his departure to settle in Kentuckey this present  month of February. Great numbers of American vessels are now arriving in the ports of France with flour and wheat in consequence of the demand of this country and of the bounty it gives.—I have received a letter from Lediard dated Grand Cairo Sep. 10. He was just then about to plunge into the terrae incognitae of Africa. This morning I receive one from Admiral Paul Jones dated St. Petersburg Jan. 31. He was just arrived there at the desire of the empress. He has commanded hitherto on the Black sea, but does not know whether the Empress destines him to return there or to take any other command.
There has been a fray in Bretany between the noblesse and people in which some few were killed. Things there are now quiet, and all the rest of the kingdom is going on well towards it’s object. In some places, as in Burgundy and Franchecompté there is an opposition by the noblesse indeed against the manifest sense of the nation: but I do not apprehend any serious evil from it. The states general are likely to meet under happy auspices. It would seem that the government thinks they will end well, because I observe in their communications with certain unfriendly courts, they assume a tone which had been laid aside for some time. Their effects stand well. The caisse d’escompte is 4125. The 125. millions of 1784. are 10. perte. The King of England seems to be in a state of convalescence. The symptoms of a return of reason are such that on the 19th. inst. the H. of Lords put off the reading of the Regency bill, and it is even thought there will be no regency, nor any change of ministry. There are not yet sufficient data to ground a judgment whether there will be peace or not between the Turks and two empires, nor what part Russia will take in the affairs of Poland. The preparations of Sweden and Denmark so far announce a continuation of the war. You have heard doubtless of the revolution which took place in Geneva about the last of January. It was the work of 3 or 4 days only, and with little bloodshed their antient constitution is almost completely re-established. Their exiles are to be recalled, the foreign garrison sent off, the Bourgeois guard the city and the nomination of the Syndics is restored to the council of 200. I see no reason to doubt the permanence of this reformation.—Here all your acquaintances are well. I continue to keep my house, and on such terms as will induce me to keep it as long as I remain in Europe. I fear my departure in the spring may be retarded as Gouverneur Morris tells me there would be no probability that the old Congress would reassemble. In this case I cannot receive my leave of absence but from the new government. I have proposed  to them the naming you Chargé des affaires to take care of their business during my absence. You know that we must not be too sanguine on these occasions.
In my letter of the 9th. inst. I told you I should lodge a little commission for you at Genoa poste restante. I think it better to hand it on to you now. It is to shew the inclosed draught to some workmen in marble at Genoa, and to observe to them that I shall have occasion for a number of chimney peices, some of which will be only an architrave of the form and dimensions of the one inclosed; others will have moreover the frize and cornice of the same drawing, in addition. I wish them to say 1. How much they will ask for the workmanship only, of those which shall consist only of the architrave (this you know must go round the two sides and top of the fire place) 2. How much additional for the frize and cornice? 3. How much for the foot slab before the fireplace. The price of the workmanship only is asked, because I have the prices of the different species of marble. The large drawing is of the size to be required, exactly, and the mouldings exact. The small one is only to shew the tout ensemble. Let each workman who is consulted state his prices, name and address. I would wish you to consult particularly Antonio Capellano detto Rattino professore da marmi in Genoa habitante di studio sotto riva vicino al ponte della legne. It is also near to the hotel du Cerf, where I would recommend to you to lodge, for pleasantness and convenience, if you take a room looking to the sea. You can tell Capellano that you make the enquiry for the person to whom he furnished notes of the price of marble in April 1787, and that from that circumstance I shall give him a preference to other workmen, at an equal price.—I am with assurances of the most sincere and devoted friendship my dear Sir your’s affectionately,

Th: Jefferson


P.S. The Marquis de la Fayette has been true to his principles. He is gone to Auvergne about his election.
P.P.S. I thank you a thousand times for all the details of your letter. Remember me to Mr. Rutledge. I send him some letters now: but those I receive hereafter shall go to his banker as he desires. While you are together I hope he will consider my letters to you as written for him also.

